Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al (U.S Pub 2014/0202693) (“Guan”) in view of LIN et al (U.S Pub 2014/0209305) (“Lin”).
Regarding Claim 1, Guan discloses a delayed gelling composition (Abstract), said composition made by:
a)  sequentially combining ingredients comprising (Abstract; Page 4, paragraph [0038], lines 1-8).  Although reference Guan fails to specifically disclose combining the components of the polymer composition above in order (and/or sequentially) as instantly claimed by the applicant, section 2144.04 IVC of the MPEP states “selection of any order of performing process steps and selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results; See In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  As a result, the order in which the components are combined above would have been obvious with the order at which the polymers and crosslinker are injected into the formation as instantly claimed by the applicant, in order to form the gelling solution;
	i)  an expandable polymeric particle in injection fluid, said particle comprising a copolymer of acrylamide and sodium acrylate (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]).  Although silent to wherein “said expandable polymeric particle comprises a copolymer of about 80-98 mole % acrylamide and about 2-20 mole % sodium acrylate,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the expandable polymeric particle concentrations as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955);
	ii)  at least one gel-delaying polymer (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]); and
	iii)  a crosslinker (Abstract; Page 3, [0031]; [0034], lines 1-7; [0036]; Page 4, [0038], lines 1-8);
Guan, however, fails to expressly disclose thereby forming a delayed gelling composition without forming a separate nanogel.

	Lin teaches the delayed gelling composition above by delaying the gelation of said carboxylate-containing polymer with said cross-linker in said subterranean formation without forming a separate nanogel (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraphs [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce the oil from the formations below (Abstract; Page 2, paragraph [0016], lines 1-3; [0027], liens 1-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include forming a delayed gelling composition without forming a separate nanogel, as taught by Lin, because doing so would help delay the crosslinking of gels downhole in order to mobilize and produce the oil from the formations below.

	Regarding Claim 2, Guan discloses the gelling composition of claim 1, wherein said gel-delaying polymer has a gelation time of at least 30 days at 85°C before a non-flowing gel is set (Page 3, paragraph [0030]; paragraphs [0051] and [0055]).

	Regarding Claim 3, Guan discloses the delayed gelling composition of claim 1, wherein said crosslinker is a multivalent metal ion selected from chromium, zirconium, iron, aluminum, and titanium (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]).

	Regarding Claim 4, Guan in view of Lin teach the delayed gelling composition of claim 1, wherein said crosslinker is polyethylenimine (PEI) (Lin:  Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).

Regarding Claim 5, Guan discloses the delayed gelling composition of claim 1, wherein said gel-delaying polymer is made from monomers selected from the group of vinyl, allyl, styrene, and acrylamide monomers and their derivatives, conjugated with a dicarboxylate or a tricarboxylate (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

	Regarding Claim 6, Guan discloses the delayed gelling composition of claim 1, wherein said gel-delaying polymer is polyvinyl alcohol succinate (PVAS), N-hydroxymethyl N-hydroxylmethyl acrylamide (NHMA) succinate, allyl alcohol succinate and allylamine succinate, PVA malate, NHMA malate, allyl alcohol malate or allylamine malate (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

	Regarding Claim 7, Guan discloses the delayed gelling composition of claim 1, wherein said gel-delaying polymer is carboxylated polymer polyaspartate (PAsp), polymalate, polyoxalate, polymalonate, polyglutarate, polyadipate, or polypimelate (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

	Regarding Claim 8, Guan discloses the delayed gelling composition of claim 1, wherein said gel-delaying polymer is PAsp (Page 2, paragraph [0018], lines 1-7; [0020]; Page 5, paragraph [0068]; [0072]) and said crosslinker is Cr(III) (Page 3, paragraph [0031]; [0034], lines 1-7; paragraphs [0035] and [0036]).

	Regarding Claim 9, Guan discloses the delayed gelling composition of claim 1, wherein said gel-delaying polymer is PVAS (Page 2, paragraph [0018], lines 1-7; [0020]; Page 5, paragraph [0068]; [0072]) and said crosslinker is Cr(III) (Page 3, paragraph [0031]; [0034], lines 1-7; paragraphs [0035] and [0036]).

	Regarding Claim 10, Guan discloses the delayed gelling composition of claim 1, wherein said expandable polymeric particle, said at least one gel-delaying polymer, and said crosslinker together form a complex (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]).

	Regarding Claim 11, Guan discloses the delayed gelling composition of claim 10, wherein said complex comprises PVAS or PAsp as the gel-delaying polymer (Page 2, paragraph [0018], lines 1-7; [0020]; Page 5, paragraph [0068]; [0072]) and Cr(III) as the crosslinker (Page 3, paragraph [0031]; [0034], lines 1-7; paragraphs [0035] and [0036]).

	Regarding Claim 12, Guan discloses the delayed gelling composition of claim 1, wherein said expandable polymeric particle comprises a copolymer of acrylamide and sodium acrylate (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]).  Although silent to wherein “said expandable polymeric particle comprises a copolymer of about 95 mole percent acrylamide and about 5 mole % sodium acrylate,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the expandable polymeric particle concentrations as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 13, Guan discloses the delayed gelling composition of claim 10, wherein said expandable polymeric particle comprises a copolymer of acrylamide and sodium acrylate (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]).  Although silent to wherein “said expandable polymeric particle comprises a copolymer of about 95 mole percent acrylamide and about 5 mole % sodium acrylate,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the expandable polymeric particle concentrations as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 14, Guan discloses a method comprising:
a) injecting the delayed gelling composition of claim 1 into a subterranean formation (Abstract; Page 6, paragraphs [0078]-[0080]);
b) injecting fluid into said subterranean formation to displace said delayed gelling composition deeper into said subterranean formation (Abstract; Page 2, [0018], lines 1-3; [0019], lines 1-6; Page 6, [0079]-[0080]);
c) waiting for said delayed gelling composition to gel (Pages 5-6, paragraphs [0078]-[0080]); and then
d) sweeping said reservoir for oil and producing said oil (Abstract; Pages 5-6, paragraphs [0078]-[0080]).
Guan, however, fails to disclose methods of increasing the recovery of hydrocarbon fluids in a subterranean formation, wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said cross linker in said subterranean formation

Lin teaches the methods above of increasing the recovery of hydrocarbon fluids in a subterranean formation (Abstract; Page 2, [0027], lines 1-11; paragraph [0030]; 1-7) by injecting a cross linker to form a gelling solution (Abstract; Page 2, paragraph [0017], lines 5-7; [0020]; paragraph [0024]), wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said cross linker in said subterranean formation (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraph [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce oil from the formations below (Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include methods of increasing the hydrocarbon fluids in a subterranean formation by injecting a crosslinker to form a gelling solution, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.

	Regarding Claim 15, Guan discloses a method comprising:
a) injecting the delayed gelling composition of claim 8 into a subterranean formation (Abstract; Page 6, paragraphs [0078]-[0080]);
b) injecting fluid into said subterranean formation to displace said delayed gelling composition deeper into said subterranean formation (Abstract; Page 2, [0018], lines 1-3; [0019], lines 1-6; Page 6, [0079]-[0080]);
c) waiting for said delayed gelling composition to gel (Pages 5-6, paragraphs [0078]-[0080]); and then
d) sweeping said reservoir for oil and producing said oil (Pages 5-6, paragraphs [0078]-[0080]).
Guan, however, fails to disclose methods of increasing the recovery of hydrocarbon fluids in a subterranean formation, wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation.

Lin teaches the methods above of increasing the recovery of hydrocarbon fluids in a subterranean formation (Abstract; Page 2, [0027], lines 1-11; paragraph [0030]; 1-7) by injecting a cross linker to form a gelling solution (Abstract; Page 2, paragraph [0017], lines 5-7; [0020]; paragraph [0024]), wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraph [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce oil from the formations below (Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include methods of increasing the hydrocarbon fluids in a subterranean formation by injecting a crosslinker to form a gelling solution, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.

	Regarding Claim 16, Guan discloses a method comprising:
a) injecting the delayed gelling composition of claim 9 into a subterranean formation (Abstract; Page 6, paragraphs [0078]-[0080]);
b) injecting fluid into said subterranean formation to displace said delayed gelling composition deeper into said subterranean formation (Abstract; Page 2, [0018], lines 1-3; [0019], lines 1-6; Page 6, [0079]-[0080]);
c) waiting for said delayed gelling composition to gel (Pages 5-6, paragraphs [0078]-[0080]); and then
d) sweeping said reservoir for oil and producing said oil (Pages 5-6, paragraphs [0078]-[0080]).
Guan, however, fails to disclose methods of increasing the recovery of hydrocarbon fluids in a subterranean formation, wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation.

Lin teaches the methods above of increasing the recovery of hydrocarbon fluids in a subterranean formation (Abstract; Page 2, [0027], lines 1-11; paragraph [0030]; 1-7) by injecting a cross linker to form a gelling solution (Abstract; Page 2, paragraph [0017], lines 5-7; [0020]; paragraph [0024]), wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraph [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce oil from the formations below (Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include methods of increasing the hydrocarbon fluids in a subterranean formation by injecting a crosslinker to form a gelling solution, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.

	Regarding Claim 17, Guan discloses a method comprising:
a) injecting the delayed gelling composition of claim 12 into a subterranean formation (Abstract; Page 6, paragraphs [0078]-[0080]);
b) injecting fluid into said subterranean formation to displace said delayed gelling composition deeper into said subterranean formation (Abstract; Page 2, [0018], lines 1-3; [0019], lines 1-6; Page 6, [0079]-[0080]); COP:42340US04
c) waiting for said delayed gelling composition to gel (Pages 5-6, paragraphs [0078]-[0080]); and then
d) sweeping said reservoir for oil and producing said oil (Pages 5-6, paragraphs [0078]-[0080]).
Guan, however, fails to disclose methods of increasing the recovery of hydrocarbon fluids in a subterranean formation, wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation.

Lin teaches the methods above of increasing the recovery of hydrocarbon fluids in a subterranean formation (Abstract; Page 2, [0027], lines 1-11; paragraph [0030]; 1-7) by injecting a cross linker to form a gelling solution (Abstract; Page 2, paragraph [0017], lines 5-7; [0020]; paragraph [0024]), wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraph [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce oil from the formations below (Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include methods of increasing the hydrocarbon fluids in a subterranean formation by injecting a crosslinker to form a gelling solution, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.

	Regarding Claim 18, Guan discloses a method comprising:
a) injecting the delayed gelling composition of claim 13 into a subterranean formation (Abstract; Page 6, paragraphs [0078]-[0080]);
b) injecting fluid into said subterranean formation to displace said delayed gelling composition deeper into said subterranean formation (Abstract; Page 2, [0018], lines 1-3; [0019], lines 1-6; Page 6, [0079]-[0080]);
c) waiting for said delayed gelling composition to gel (Pages 5-6, paragraphs [0078]-[0080]); and then
d) sweeping said reservoir for oil and producing said oil (Pages 5-6, paragraphs [0078]-[0080]).
Guan, however, fails to disclose methods of increasing the recovery of hydrocarbon fluids in a subterranean formation, wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation.

Lin teaches the methods above of increasing the recovery of hydrocarbon fluids in a subterranean formation (Abstract; Page 2, [0027], lines 1-11; paragraph [0030]; 1-7) by injecting a cross linker to form a gelling solution (Abstract; Page 2, paragraph [0017], lines 5-7; [0020]; paragraph [0024]), wherein said gel-delaying polymer delays the gelation of said expandable polymer particle by said crosslinker in said subterranean formation (Page 2, paragraphs [0020] and [0024]; [0028], lines 1-8; Page 4, paragraph [0065], lines 4-10) for the purpose of delaying the crosslinking of gels downhole in order to mobilize and produce oil from the formations below (Abstract; Page 2, [0016], lines 1-3; [0027], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to include methods of increasing the hydrocarbon fluids in a subterranean formation by injecting a crosslinker to form a gelling solution, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berkland et al (U.S Pub 2008/0223578) – discloses a polyelectrolyte complex for the delayed gelation of a water and hydrocarbon producing formation.  The complex comprises a polyanion complex with a polycations and a water soluble polymer capable of being cross-linked by the polyelectrolyte gelling agent (Abstract; Page 1, paragraphs [0009]-[0010]).
	Hessert et al (U.S Patent 3,749,172) – discloses improvements in the secondary recovery operations by utilizing a medium comprising aqueous gels prepared from strong brines and certain polyacrylamides and related polymers (Abstract; Col 1, lines 6-32).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674